DETAILED ACTION
This action is made in response to the request for continued examination filed on December 14, 2020.  This action is made non-final.
Claims 1-20 are pending.  Claims 1, 11, and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.  Applicant argues that previously cited Khattar fails to teach “causing…a first selectable user interface element to be displayed…based on the determining that the first user has the connection with the second user that satisfies the connection criteria, the digital content item being published, via the online service, to one or more other users who do not have a connection with the second user that satisfies the connection criteria”.  However, the examiner respectfully disagrees.
Khattar teaches a method for establishing an instant message communication between two or more users based on context in a social media feed.  Khattar further teaches displaying a post having a first selectable user interface element based on determining that a first user meets a connection criteria with another user, such as being “friends”, following each other, members of the same group, etc. (e.g., see Figs. 5-6, [0067], [0094], [0125]).  As such, Khattar teaches the recited limitation.

Nonetheless, for the purposes of compact prosecution, newly cited Dasgupta is relied upon as teaching restricting or making available certain social media activities, such a selecting a selectable component, based on a connection criteria. 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
As to independent claims 1, 11, and 20, the claims recite “causing…a first selectable user interface element to be displayed…based on the determining that the first user has the connection with the second user that satisfies the connection criteria, the digital content item being published, via the online service, to one or more other users who do not have a connection with the second user that satisfies the connection criteria, the digital content item being published, via the online service, to one or more other users who do not have a connection with the second user”.  However, a review of the specification fails to disclose “the digital content item being published, via the online service, to one or more other users who do not have a connection with the second user”.  While the originally filed specification teaches different connection degrees, the specification teaches at least some level of connection and is silent as to what, if anything, is displayed/published when there is no connection between users.  Furthermore, insomuch as the amendment is to be interpreted in a manner as argued by Applicant in their remarks filed 12/14/2020 as making a distinction between a digital content item being presented either with or without a selectable element based on a connection criteria, such an interpretation is not supported by the claims or the specification as the claims do not recite displaying a digital content item without the selectable element nor does the specification make any such disclosure.  Rather, the specification merely supports determining whether there is a sufficient connection with another user and displaying a selectable element in association with the digital content item.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the digital content item being published, via the online service, to one or more other users who do not have a connection with the second user that satisfies the connection criteria, the digital content item being published, via the online service, to one or more other users who do not have a connection with the second user” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6-12, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khattar (USPPN: 2016/0197872; hereinafter Khattar) in further view of Dasgupta et al. (USPN: 10,204,307; hereinafter Dasgupta)
As to claim 1, Khattar teaches A computer-implemented method (e.g., see Abstract, [0016]) comprising: 
detecting, by a computer system having a memory and at least one hardware processor, that a digital content item is to be displayed in a data feed of a first user of an online service, the digital content item being associated with a second user of the online service (e.g., see Figs. 1, 3-6, [0068], [0072] teaching a computer system having a memory and processor wherein it is detected that digital content associated with one user is to be displayed in a data feed of another user in an online service); 
determining, by the computer system, that the first user has a connection with the second user that satisfies a connection criteria, the connection criteria comprising the connection being of at least a predetermined degree (e.g., see [0067] teaching determining that the users can follow one another based on a links/connection and/or “friending” one another (i.e., predetermined degree)); 
causing, by the computer system, a first selectable user interface element to be displayed, via the online service, in association with the digital content item in the data feed of the first user within a user interface of a computing device of the first user based on the determining that the first user has the connection with the second user that satisfies the connection criteria (See 112 rejection above. e.g., see Figs. 5-6, [0067], [0094], [0125] wherein users that follow each other (i.e., satisfies the connection criteria) are presented with posts in a data feed that have a selectable icon associated with the post and/or content presented in the data feed); 
detecting, by the computer system, a user selection of the first selectable user interface element via the user interface of the computing device (e.g., see Figs. 5-6, [0094], [0126] teaching detecting user selection of the selectable icon); and 
causing, by the computer system, a message creation element to be displayed within the user interface of the computing device in response to the detecting of the user selection of the first selectable user interface element, the message creation element being configured to receive user- entered text to include in a message to be transmitted via the message creation element, and the message creation element comprising an address field that is auto-populated to identify the second user as the only recipient of the message (e.g., see Figs. 5-6, [0095]-[0097], [0102]-[0104], [0126]-[0128] teaching that a message creation window is displayed in response to user selection of the selectable icon, wherein the message creation window automatically populates an address field identifying the recipient of the message and permits a user to add additional text to the message).  
Khattar teaches causing a first selectable interface element to be displayed…based on determining that the first user has the connection with the second user that satisfies the connection criteria.  Khattar further teaches that posts can be posted in public groups, which is commonly understood as being available to any member on the social media network (i.e., not “friending”/ doesn’t satisfy a connection criteria) and, therefore, reads upon the limitation the digital content time being published, via the online service, to one or more other users who do not have a connection with the user that satisfies the connection criteria.  
It is noted that the limitation requires that a first selectable element be display…based on determining that the first user has a connection with the second user that satisfies the connection criteria and further recites the digital content be published…to one or more users who do not have a connection with the user that satisfies the connection criteria and is taught by Khattar, and, as such, does not preclude the selectable element being additionally displayed to one or more users who do not have a connection that satisfies the connection criteria.  So long as a selectable element is displayed based on a connection between users that satisfies the connection criteria and that the digital content (i.e., post) is additionally displayed to users who do not have a connection criteria that satisfies the connection criteria, then it meets the claim. 
However, for the purposes of compact prosecution, Dasgupta teaches the limitation in a manner as argued by the Applicant that the selectable icons are displayed based on a determination that a user has a sufficient connection with one another. In the same field of endeavor of graphical interfaces for social network postings, Dasgupta teaches the digital content item being published, via the online service, to one or more other users who do not have a connect with the second user that satisfies the connection criteria (e.g., see 6:10-19 restricting or otherwise making available certain activities of a social network feed, including selectable elements, based on user’s membership status (i.e., connection criteria)).  Accordingly, it would have been obvious to modify Khattar in view e.g., see 6:10-19 of Dasgupta).

As to claim 2, the rejection of claim 1 is incorporated.  Khattar further teaches receiving, by the computer system, the user-entered text via the message creation element (e.g., see Figs. 5-6, [0096], [0104], [0129] teaching user-entered text message entered on the message creation window); 
receiving, by the computer system, a user input requesting transmission of the message (e.g., see Figs. 5-6, [0098], [0105], [0130] receiving a user input selecting a send icon to transmit the message); and 
transmitting, by the computer system, the message to only the second user based on the user input requesting transmission of the message, the message comprising the user-entered text (e.g., see Figs. 5-6, [0098], [0105], [0130] the message is transmitted to only the intended recipient, the message including the user-entered text).  

As to claim 4, the rejection of claim 1 is incorporated.  Khattar further teaches wherein the message creation element is auto-populated with an indication that the message will include a representation of the digital content item, the representation of the digital content item comprising the digital content item or a link to the digital content item (e.g., see Fig. 6, [0104], [0129] teaching the message creation window is populated with context data to be included in the message, the context data including a representation of the digital content item).  

As to claim 6, the rejection of claim 1 is incorporated. Khattar further teaches wherein the predetermined degree is a first degree connection (e.g., see [0067] teaching determining that the users can follow one another based on a links/connection and/or “friending” one another (i.e., 1st degree connection)).  

As to claim 7, the rejection of claim 1 is incorporated.  Khattar further teaches wherein the digital content item comprises an online post created by the second user (e.g., see Fig. 5, [0096] wherein the digital content includes an online post created by a user).  

As to claim 8, the rejection of claim 1 is incorporated.  Khattar further teaches wherein the causing the first selectable user interface element to be displayed in association with the digital content item in the data feed of the first user is further based on a determination that profile data of the first user and profile data of the second user are sufficiently similar (e.g., see [0064] wherein the posts, including the selectable element, are displayed to users based on whether the user have the same or similar attribute or membership/subscription, which is consistent with [0043] of Applicant’s originally filed specification as profile data determined to be sufficiently similar).

As to claim 9, the rejection of claim 8 is incorporated.  Khattar further teaches wherein the causing the first selectable user interface element to be displayed in association with the digital content item in the data feed of the first user is further based on a determination that the digital content item comprises content of a particular type (e.g., see [0136] wherein the posts, including the selectable element, are displayed to users who have indicated interest in a particular subject or entity identified in the post).

As to claim 10, the rejection of claim 1 is incorporated.  Khattar further teaches 
detecting, by the computer system, that another digital content item is to be displayed in the data feed of the first user, the digital content item being associated with a third user of the online service (e.g., see Figs. 3-6, [0068], [0073]-[0074] teaching that any user who is a member of a group or is followed by another user can create posts); 
determining, by the computer system, that another criteria is satisfied based on at least one of the digital content item, profile data of the first user, and profile data of the third user (e.g., see [0089], [0122], [0126], [0127] determining a feed identified of the posted content including the object, profile, group, etc.); 
causing, by the computer system, a second selectable user interface element to be displayed in association with the other digital content item in the data feed of the first user within another user interface of the computing device of the first user based on the determining that the other criteria is satisfied (e.g., see Figs. 3-6, [0089], [0084], [0122], [0125] teaching displaying content associated with a particular group, record, profile, etc. in its appropriate data feed and further displaying a selectable icon to be displayed with the content in the feed, wherein “another user interface” is interpreted as being synonymous with the region associated with another post, which is consistent with Fig.4 and [0044] of Applicant’s originally filed specification); 
detecting, by the computer system, another user selection of the second selectable user interface element via the other user interface of the computing device (e.g., see Figs. 5-6, [0094], [0126] teaching detecting user selection of the selectable icon); and 
causing, by the computer system, another message creation element to be displayed within the other user interface of the computing device in response to the detecting of the other user selection of the second selectable user interface element, the other message creation element being configured to receive other user-entered text to include in another message to be transmitted via the other message creation element, and the other message creation element comprising another address field that is auto-populated to identify the third user as the only recipient of the other message (e.g., see Figs. 5-6, [0095]-[0097], [0102]-[0104], [0126]-[0128] teaching that a message creation window is displayed in response to user selection of the selectable icon, wherein the message creation window automatically populates an address field identifying the recipient of the message and permits a user to add additional text to the message).

As to claims 10-12, 14, 16, 17, the claims are directed to a system implementing the method of claims 1-2, 4, 6, and 7 and are similarly rejected.

As to claim 20, the claim is directed to the non-transitory machine-readable medium implementing the method of claim 1 and is similarly rejected.


Claims 3, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khattar and Dasgupta, as applied above, and in further view of Hoagland et al. (USPPN: 2014/0337436; hereinafter Hoagland).
As to claim 3, the rejection of claim 2 is incorporated.  While Khattar teaches tracking updates associated with a record, Khattar fails to teach storing, by the computer system, a record of the first user messaging the second user in association with the display of the digital content item to the first user; determining, by the computer system, one or more other digital content items to display to the first user based on the stored record of the first user messaging the second user in association with the display of the digital content item to the first user; and causing, by the computer system, the other digital content items to be displayed on the computing device of the first user.  
However, in the same field of endeavor of graphical user interfaces for social networking services, Hoagland teaches storing, by the computer system, a record of the first user messaging the second user in association with the display of the digital content item to the first user (e.g., see [0152], [0156], [0168], [0187] determining user interaction with a content); determining, by the computer system, one or more other digital content items to display to the first user based on the stored record of the first user messaging the second user in association with the display of the digital content item to the first user; and causing, by the computer system, the other digital content items to be displayed on the computing device of the first user (e.g., see Fig. 4, [0156], [0158], [0161] teaching determining content relevant to the content the user interacted with and displaying the relevant content).  Accordingly, it would have been obvious to modify Khattar-Dasgupta in view of Hoagland in order to identify and present relevant information to a user (e.g., see [0042] of Hoagland).

As to claims 13 the claim is directed to a system implementing the method of claim 3 and is similarly rejected.

As to claim 18, the rejection of claim 13 is incorporated.  While Khattar teaches that content can be “liked” (e.g., see [0070]), Khattar fails to teach wherein the digital content item comprises an indication of a viral action of the second user directed to an online post.  
However, in the same field of endeavor of graphical user interfaces for social networking services, Hoagland teaches wherein the digital content item comprises an indication of a viral action of the second user directed to an online post (e.g., see [0162], [0180] teaching a visual indication of the popularity or trending of each content). Accordingly, it would have been obvious to modify Khattar-Dasgupta in view of Hoagland in order to identify and present relevant information to a user (e.g., see [0042] of Hoagland).

As to claim 19, the rejection of claim 18 is incorporated.  Hoagland further teaches wherein the viral action comprises liking the online post, commenting on the online post, or sharing the online post (e.g., see [0162] wherein the popularity/trend parameter includes how much the content is accessed, shared, has an associated sentiment, etc.).  


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khattar and Dasgupta, as applied above, and in further view of Denoue et al. (USPPN: 2019/0036853; hereinafter Denoue).
As to claim 5, the rejection of claim 4 is incorporated.  Khattar further teaches wherein the representation of the digital content item comprises the link to the digital content item (e.g., see [0069], [0090], [0093], [0097] teaching the post may contain links to the digital content).
	While Khattar teaches that a message creation window can include links to documents and further teaches that a second user can add links to documents associated with the feed item (e.g., see [0142]), Khattar fails to explicitly teach the message creation element is configured to enable the first user to edit the link to the digital content item.  
	However, in the same field of endeavor of graphical user interfaces, Denoue teaches teach the message creation element is configured to enable the first user to edit the [link to the digital content item] (e.g., see [0023], [0026] wherein data is prepopulated into a chat window wherein users can edit the prepopulated data.  See also [0026] of Denoue and [0069], [0090], [0093], [0097], [0142] of Khattar wherein the data can be links).  Accordingly, it would have been obvious to modify Khattar-Dasgupta in view of Denoue to provide quick and easy editing within the context of a conversation (e.g., see [0001] of Denoue).

As to claim 15, the claims are directed to a system implementing the method of claim 5 and is similarly rejected.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179